DETAILED ACTION
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I.	Claims 1, 4-5,17, 19, 47-48 are drawn to a composition comprising a macrocyclic host in complex with a guest molecule dissolve in a deep eutectic solvent.

II.	Claims 9-10, 12-14, 16, 44-46, 49 are drawn to a composition comprising a macrocyclic host in complex with a guest molecule dissolved in a type III deep eutectic solvent.


3.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:	
The basis for holding lack of unity between Group I-II is as follows. The technical features are common to claims 1, and 9 such as a composition comprising a deep eutectic solvent and a macrocyclic host in complex with a guest molecule all taught by Qian et al. ( Cucurbituril-Modulated Supramolecular Assemblies: From Cyclic Oligomers to Linear Polymer, Chem. Eur. J., 2012, 18, 5087–5095, hereinafter “Qian”) in view of Smith et al. ( Deep Eutectic Solvents (DESs) and Their Applications, Chem. Rev., 2014, 114, 11060−11082, hereinafter “Smith”). Qian teaches a composition comprising a macrocyclic host dissolved in an ionic liquid and a macrocyclic host in complex with a guest molecule as shown below (Page 5088, left Col., Scheme 1). Qian does not expressly teach a deep eutectic solvent.


    PNG
    media_image1.png
    272
    350
    media_image1.png
    Greyscale

However, Smith teaches deep eutectic solvents (DESs) are now wildly acknowledged as a new class of ionic liquids (ILs) and their applications (Page11060, right Col., Introduction, line 1-3). Smith teaches while DESs and conventional ILs have different chemical properties, they have similar physical properties, in particular the potential as tunable solvents that can be customized to a particular type of chemistry; they also exhibit a low vapor pressure, relatively wide liquid-range, and nonflammability. DESs have several advantages over traditional ILs such as their ease of preparation, and easy availability from relatively inexpensive components (the components themselves are toxicologically well-characterized, so they can be easily shipped for large scale processing); they are, however, in general less chemically inert (Page 11062, left Col, 2.Properties of DESs, lines 1-10) with benefit of providing comparatively low production cost with respect to conventional ILs (such as imidazolium based liquids) and permits large scale applications (Page 11062, left Col., 1st para, lines 1-4). 
In an analogous art of composition comprising ionic liquid solvent, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ionic liquid by Qian, so as to include deep eutectic solvents as taught by Smith, and would have been motivated to do so with reasonable expectation that this would result in providing comparatively low production cost with respect to st para, lines 1-4). Since the limitation of claims 1, 9 fail to define a contribution over Qian in view of Smith, they fail to constitute a special technical feature and hence there is lack of unity between the cited claims.   
Therefore there is not a special technical feature present which links the claims as defined by PCT Rule 13.2. Accordingly, claims 1, and 9 are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. 

EQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

4.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

6.	A telephone call was made to Leah M. Reimer on 02/09/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/09/2022